DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” (36; Fig. 2 & controller, Page 13) and “demand-indicating device” (pressure and/or temperature sensor, Page 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, the recitation “said tube is a tube configured in a spiral format disposed in a plane, said spiral format comprising an opening for receiving a drainpipe through the bottom plate” is new matter.  Specifically, the “spiral format” is not disclosed as being combinable with the previously recited “U-shaped opening” of claim 14.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roland (DE4406971) in view of Rusch (US20140237714) and Berg (US4398308).
Regarding claim 14, Roland teaches a thermal recovery device (Fig. 3-4) for recovering waste heat from a sink having a bottom plate (tray 1), the bottom plate having a top surface and a bottom surface (see top and bottom surfaces thereof), wherein the bottom plate being a thermal conductor, said thermal recovery device comprising: a tube (pipe 7) comprising an inlet (inlet 3) and an outlet (outlet 5), said tube thermally connected to the bottom surface, wherein thermal communication exists between the top surface and a fluid in said tube. 
Roland does not teach said tube is configured in a plurality of lines encompassing an area, said area having at least an edge, a "U"-shaped opening disposed on said at least an edge, said "U"-shaped opening is configured to accommodate a drainage pipe when said tube is disposed below the bottom surface without requiring the removal of the drainage pipe.
Berg teaches said tube is configured in a plurality of lines encompassing an area, said area having at least an edge, a "U"-shaped opening disposed on said at least an edge, said "U"-shaped opening is configured to accommodate a drainage pipe when said tube is disposed below the bottom surface without requiring the removal of the drainage pipe.
Rusch teaches said tube (14; Fig. 2) is configured in a plurality of lines encompassing an area, said area having at least an edge, a "U"-shaped opening (see annotated Fig. 2 of Rusch below, hereinafter Fig. A) disposed on said at least an edge (Fig. A), said "U"-shaped opening is configured to accommodate a drainage pipe (See U-shaped opening) when said tube is disposed below the bottom surface without requiring the removal of the drainage pipe.

    PNG
    media_image1.png
    245
    547
    media_image1.png
    Greyscale


	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roland to include the tube layout with a U-shaped opening as taught by Rusch, in order to increase the surface area of the heat exchanger (¶0026]). 
Roland does not teach a demand for the fluid causes the fluid to flow through said tube and heat transfer to the fluid which raises the temperature of the fluid prior to entering a heater and subsequently arriving at the top surface of the bottom plate of the sink from which the heat is transferred, reducing the heating load of the heater due to the demand of the fluid.
Berg teaches (see Fig. 1) a demand (in the case water is ejected from nozzle 12) for the fluid causes the fluid to flow through said tube (48)  and heat transfer to the fluid which raises the temperature of the fluid prior to entering a heater (heater 24) and subsequently arriving at the top surface of the bottom plate (46) of the sink from which the heat is transferred, reducing the heating load of the heater due to the demand of the fluid, in order to include both a waste heat recovery heat exchanger and a hot water heater, in order to provide a net savings in energy input required to maintain a desired water temperature (Col. 2, lines 15-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roland to include the heat exchanger/heater configuration of Berg, in order to include both a waste heat recovery heat exchanger and a hot water heater, in order to provide a net savings in energy input required to maintain a desired water temperature (Col. 2, lines 15-20).
Regarding claim 15, Roland teaches the limitations of claim 14, and Roland further teaches, in separate embodiment (see Fig. 15-16), said tube (9) is a tube configured in a spiral (9 & Page 4) format disposed in a plane, said spiral format comprising an opening (6) for receiving a drainpipe through the bottom plate.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 3-4 of Roland to have a spiral shape with a central opening as taught by Roland in Fig. 15-16, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). Here, providing such a spiral heat exchanger would achieve the same result, namely providing means to exchange heat.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roland (DE4406971) in view of Rusch (US20140237714), Berg (US4398308) and in further view of Skupien (US5857515).
Regarding claim 16, Roland teaches the limitations of claim 14, and Roland does not teach a thermal paste disposed between said tube and the bottom plate of the sink to enhance heat transfer between the bottom plate of the sink and the fluid in said tube.
Skupien teaches a thermal paste (thermal grease Col. 5, lines 30-40) disposed between said tube and the bottom plate of the sink to enhance heat transfer between the bottom plate of the sink and the fluid in said tube, in order to maximize the thermal transfer from the heat exchanging device to the structure (Col. 5, lines 30-40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roland with the thermal paste of Skupien, in order to maximize the thermal transfer from the heat exchanging device to the structure (Col. 5, lines 30-40).
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-7 and 21-22 are allowed.
The closest art of record is Roland and Ambrose. 
Roland teaches a thermal recovery device substantially as claimed, however, fails to teach the heat pump or controls of presently claimed.  Ambrose teaches a heat recovery heat pump with a control device, however, fails to cure the deficiencies of Roland.
Thus, Roland and Ambrose alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763